Citation Nr: 1145094	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963, from May 1963 to February 1964, from December 1965 to December 1970, and from June 1971 to October 1982.  He died on September [redacted], 2005.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the appellant requested a hearing before a travelling Veterans Law Judge.  However, the appellant subsequently withdrew her request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  

The Veteran died in 2005.  The immediate cause of his death was cardiorespiratory failure due to or as a consequence of lung cancer, due to or as a consequence of status post cerebrovascular accident, due to or as a consequence of generalized atherosclerosis.  At the time of his death, the Veteran was service-connected for a lumbosacral spine disability with radiculopathy, rated as 20 percent disabling; residuals of a fracture of the right middle finger, rated as 0 percent disabling; and an appendectomy scar, rated as 0 percent disabling.

On VA examination in January 1983, about 4 months after separation from service, a chest X-ray contained an incidental finding that there was calcification of the walls of the Veteran's abdominal aorta.  Atherosclerosis was reported to be one of the contributory causes of the Veteran's death.  Because it was unclear whether this finding shortly after service was indicative of atherosclerosis that might have begun in service, the Board remanded this claim in June 2010 to be forwarded to a cardiologist for a medical opinion regarding whether the January 1983 calcification was present prior to separation from service and indicative of atherosclerosis.  It was also noted that there were some unexplained in service cardiovascular findings that could use explanation.

In August 2010, a VA staff surgeon reviewed the Veteran's claims file and noted, in pertinent part, that a November 1978 in-service x-ray revealed some early calcification in the abdominal aorta.  The examiner explained that calcification of the abdominal aorta represented early atherosclerosis but that it was not indicative of "generalized atherosclerosis," nor was it representative of the onset of cerebrovascular atherosclerosis, which had presumably been the cause of the Veteran's stroke.  However, the Board had specified in its prior remand that the VA medical opinion be provided by a cardiologist, and the August 2010 VA examiner had identified himself as a "staff surgeon."  In October 2010, the AMC/RO requested verification of the August 2010 VA examiner's credentials.  If the August 2010 VA examiner did not meet the criteria ordered by the Board in its previous remand, the AMC/RO requested that an addendum opinion be provided from the VA staff cardiologist in compliance with the June 2010 remand order.  It does not appear that the August 2010 VA examiner verified his credentials, nor did a clearly identified VA staff cardiologist provide an addendum opinion regarding the 1983 calcification of the abdominal aorta.  The lack of an opinion from a cardiologist regarding whether the Veteran's January 1983 calcification was present prior to separation from service and indicative of atherosclerosis renders the August 2010 VA examination inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it still remains unclear to the Board whether the Veteran's atherosclerosis was related to his period of active service, the Board finds that a remand for an addendum opinion from a cardiologist is necessary in order to fairly decide the merits of the appellant's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA cardiologist to review the Veteran's claims file and render an addendum opinion.  Specifically, a review of the in-service cardiac studies and chest X-rays should be undertaken.  Notice is directed to the findings of calcification on the January 1983 VA examination.  After review of all pertinent evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the calcification in the abdominal aorta that was noted shortly after service was present prior to separation from service, and whether it was indicative of generalized atherosclerosis.  Further, the examiner should indicate what role any atherosclerosis would have had in contributing to the Veteran's death.  Finally, are in-service findings consistent with this opinion, and please explain how, if so.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review prior to entering an opinion.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


